            Case 1:17-cv-01248-DAD-GSA Document 50 Filed 08/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                       1:17-cv-01248-DAD-GSA-PC
12                   Plaintiff,                 ORDER FOR DEFENSE COUNSEL TO
                                                PROVIDE EVIDENCE OF SETTLEMENT
13           v.                                 OF THIS CASE
14   STANISLAUS PUBLIC SAFETY                   THIRTY-DAY DEADLINE
     CENTER, et al.,
15
                     Defendants.
16

17

18

19           William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds
21   against defendant Sergeant Florres (“Defendant”) for use of excessive force in violation of the
22   Eighth Amendment. At this stage of the proceedings in this case the Court ordinarily proceeds
23   to schedule the case for trial.
24           On August 6, 2020, the Court issued an order requiring the parties to notify the court
25   whether they believe a settlement conference would be beneficial in this case. (ECF No. 47.)
26   On August 12, 2020, defense counsel filed a response to the Court’s order notifying the court
27   that Defendant’s employer, the County of Stanislaus, had already settled this and several other
28


                                                   1
              Case 1:17-cv-01248-DAD-GSA Document 50 Filed 08/21/20 Page 2 of 2



 1   pending cases brought by Plaintiff. However, Plaintiff takes the position the settlement is not
 2   valid.
 3            The Court’s record in this case shows no evidence that this case has been settled.
 4   Therefore, within thirty days defense counsel shall provide the Court with evidence that this case
 5   has been settled.
 6            Accordingly, IT IS HEREBY ORDERED that within thirty (30) days from the date of
 7   service of this order, defense counsel shall file a written response to this order providing evidence
 8   that this case has been settled.
 9
     IT IS SO ORDERED.
10

11       Dated:     August 21, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
